Citation Nr: 9908501	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-27 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease.

2.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).

3.  Entitlement to service connection for a chronic skin 
disorder.

4.  Entitlement to service connection for residuals of a 
gunshot wound to the abdomen, manifested by scars.

5.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for malaria.

6.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
right ankle injury.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1941 to 
September 1942 and May 1945 to April 1946; he was a prisoner 
of war (POW) of the Imperial Japanese Government from April 
to September 1942.  This matter comes to the Board of 
Veterans' Appeals (Board) from the Department of Veterans 
Affairs (VA) Manila Regional Office (RO) August 1996 rating 
decision which denied service connection for ischemic heart 
disease, PTB, eczema, residuals of gunshot wound to the 
abdomen, and declined to reopen the claims of service 
connection for malaria and residuals of gunshot wound to the 
right ankle, including arthritis.  

A review of the record reveals that service connection for 
residuals of shrapnel wound to the right ankle was denied by 
Board decision in February 1991.  Although the veteran's 
February 1992 application to reopen his claim of service 
connection for residuals of right ankle gunshot wound was 
denied by August 1996 RO rating decision, the August 1998 
supplemental statement of the case listed, in pertinent part, 
as an issue on appeal, entitlement to service connection for 
residuals of shrapnel wound to the right ankle (including 
post traumatic arthritis); however, no mention was made of 
the matter of whether new and material evidence had been 
submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 
7104(b) (West 1991).  The Board must make its own 
determination as to whether new and material evidence has 
been submitted to reopen the claim, see Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), and 
this issue is therefore properly framed as listed on the 
title page above and will be addressed in the remand portion 
of this decision below.

The issues of entitlement to service connection for residuals 
of gunshot wound to the abdomen, as manifested by scars, and 
whether new and material evidence has been submitted to 
reopen the claim of service connection for malaria will also 
be addressed in the remand portion of this decision below.

By July 1973 RO rating decision, service connection was 
denied, in pertinent part, for chronic bronchitis.  As no 
timely appeal from that decision had been filed, it became 
final, is not subject to review on the same factual basis, 
but may be reopened upon submission of new and material 
evidence.  38 U.S.C.A. § 4005(c) (1970).  In February 1995, 
the veteran filed a claim of service connection for PTB.  
Pursuant to the holding in Ashford v. Brown, 10 Vet. 
App. 120, 123 (1997), a new diagnosis of a disorder 
constitutes a new claim and requires an initial adjudication 
of such claim.  The Board finds that the present appeal of 
the denial of service connection for PTB constitutes a 
disability claim separate and distinct from the previously 
denied claim of service connection for chronic bronchitis, 
and is therefore properly framed as listed on the title page 
above.

In his June 1997 substantive appeal, the veteran requested a 
Travel Board hearing.  By September 1997 written 
communication to the RO, he withdrew his request for a Travel 
Board hearing and, instead, requested an RO hearing which was 
held in June 1998.  In view of the foregoing, the Board is 
satisfied that he no longer desires a Travel Board hearing 
and his request for same is considered withdrawn.  38 C.F.R. 
§ 20.704(e) (1998).  



FINDINGS OF FACT

1.  All evidence necessary and available for an equitable 
resolution of the claims of service connection for ischemic 
heart disease and chronic skin disorder has been obtained.

2.  The veteran was a POW of the Japanese for a period in 
excess of 30 days during his World War II service and 
suffered from localized edema during his captivity; he 
currently has ischemic heart disease.

3.  There is a current medical diagnosis of eczema; the 
evidence demonstrates that eczema is likely to have developed 
during active wartime service.

4.  There is no current clinical manifestation or diagnosis 
of PTB; competent (medical) evidence does not demonstrate 
that the claimed PTB is linked or related to service.


CONCLUSIONS OF LAW

1.  Ischemic heart disease was incurred in active wartime 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.309(c) (1998).

2.  Eczema was incurred in active wartime service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).

3.  The veteran has not presented a well-grounded claim of 
service connection for pulmonary tuberculosis.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110.  Service connection may also be allowed 
on a presumptive basis for cardiovascular-renal diseases, if 
the pertinent disability becomes manifest to a compensable 
degree within 1 year after the veteran's separation from 
service, and for active tuberculosis, if it becomes manifest 
to a compensable degree within 3 years after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

In addition, if the veteran is a former POW, service 
connection may be established for certain diseases including 
ischemic heart disease (if the veteran experienced localized 
edema during captivity), if the pertinent disability becomes 
manifest to a compensable degree at any time after service.  
38 U.S.C.A. § 1112(b) (West 1991); 38 C.F.R. § 3.309(c) 
(1998).  

g that there is no official record of such 
incurrence in service.  38 U.S.C.A. § 1154(b) (West 1991).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (1998).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1994).  However, service connection may be granted 
for a post-service initial diagnosis of a disease that is 
established as having been incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d) (1998).

The threshold question which must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit, 5 Vet. App. at 93.  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Grivois v. Brown, 
6 Vet. App. 136, 140 (1994), citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, lay statements 
regarding a medical diagnosis or causation do not constitute 
evidence sufficient to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).  See Grottveit, 5 Vet. App. at 93.

The veteran's service records reveal that he was a POW of the 
Japanese from April to September 1942; on his March 1946 
Affidavit for Philippine Army Personnel, he indicated that he 
did not sustain any wounds or illness since December 1941.  
No pertinent reports or clinical findings with regard to any 
skin disorders, PTB, or the cardiovascular system were made 
on medical examination in June 1951.

An August 1972 chest X-ray study performed at the P. Clinic 
revealed the presence of bronchovesicular markings, but there 
was no evidence of parenchymal infiltration or other 
abnormalities indicative of the presence of PTB.  Although 
the presence of pulmonary symptomatology since service was 
confirmed by A. F., M.D., in August 1972, he did not indicate 
that the veteran had PTB.

On VA psychiatric examination in June 1973, the veteran 
indicated, in pertinent part, that he had a history of 
beriberi and fungus infection of both feet since the time he 
was a POW, but no pertinent findings or diagnoses were made 
on examination.

On VA medical examinations in December 1983 and January 1984, 
no residuals of beriberi were found, but it is not clear 
whether PTB or any chronic skin disorders were evident at the 
time of the examinations.

In his December 1983 and June 1989 former POW medical history 
questionnaires, the veteran indicated that he was exposed to 
various physical and psychological hardships while a POW, 
including food and drink deprivation, heat exhaustion, and 
isolation.  He indicated that he experienced multiple 
symptoms and diseases related to his POW experience both 
during captivity and thereafter, including pulmonary and 
cardiovascular symptomatology (but denied having had 
tuberculosis while a POW), and chronic skin disorders 
including eczema.  In December 1994 POW 
medical history, he provided additional information to the 
effect that he acquired tuberculosis during his captivity.

On VA medical examination in July 1989, no pertinent 
diagnoses were entered, and a June 1989 X-ray study of the 
veteran's chest did not reveal any evidence of PTB.  

A September 1990 VA X-ray study of the veteran's chest 
revealed evidence of chronic inflammatory process, probably 
in the nature of bronchitis or bronchiectasis, with 
pneumonitis, but there was no evidence of PTB.

October 1991 and June 1994 chest X-ray study reports from the 
VA Memorial Medical Center (VAMMC) in Quezon City, reveal 
that the veteran was treated at the facility from October 
1990 to April 1991 for minimal PTB, activity undetermined.  
In June 1994, the clinical impression was Koch's residuals, 
slight cardiomegaly, and atheromatous aorta.

On VA fee-based examination of the veteran's skin in January 
1995, numerous hyperpigmented scars were noted on the 
veteran's lower extremities; the first and second toes of his 
left foot, and the first toe of the right foot evidenced 
dystrophic toenails.  The examiner indicated that his toe-
skin changes could be related to aging or chronic trauma over 
the years.  At the time of the examination, there was no 
evidence of fungus infection.

A February 1995 medical examination report from a VA 
physician, J. Johnson, M.D., provides a detailed and thorough 
medical history with regard to the multitude of the veteran's 
recurrent physical and psychological symptoms and impairments 
since the time he was a POW including, in pertinent part, 
those relating to the cardiovascular, pulmonary, and 
dermatological systems (at the time of the examination, the 
veteran did not have any complaints referable to his chest, 
and the examination of the chest was normal).  On review of 
the January 1995 skin examination report, as discussed above, 
Dr. Johnson indicated that the veteran's eczema may have been 
identified as "hyperpigmented scars" because the veteran 
was using medication to treat his (now improving) eczema.  
Based on contemporaneous examination and review of the 
medical records, eczema (related to POW experience, but 
controlled with creme), history of malnutrition with vitamin 
deficiency as a POW, with beriberi and history of lower leg 
swelling, and history of tuberculosis following POW 
experience, currently not active, were diagnosed.

On VA medical examinations in May 1996, including a review of 
the entire claims folder, a history of avitaminosis and 
malnutrition while the veteran was a POW was indicated; it 
was noted that the veteran never had a heart attack but that 
a possible subendocardial episode (representing an incomplete 
myocardial infraction) may have occurred at some point in the 
past, as evidenced by multiple electrocardiogram (EKG) 
studies.  

VA outpatient treatment records from January 1995 to December 
1997 reveal intermittent treatment associated with numerous 
physical and psychological symptoms and impairments 
including, in pertinent part, relating to recurrent skin 
disorders (variously diagnosed as eczema, dermatitis, and 
lichen simplex chronicus) and history of malnutrition and 
beriberi.  An October 1995 X-ray study of the chest revealed 
no changes as compared to a previous study in November 1994.  
In October 1995, the veteran indicated that he used 
tuberculosis medication for 1 year in approximately 1987, but 
clinical assessment on contemporaneous examination was "no 
evidence of active tuberculosis on chest X-rays."  A May 
1997 biopsy of skin from his right ankle, performed as a 
result of suspected squamous cell carcinoma, revealed 
evidence of hyperkeratosis and chronic inflammation.  

A December 1997 written statement from Dr. Johnson reveals 
that, during the course of medical examination performed in 
conjunction with the veteran's former POW protocol in 
February 1995, history of beriberi with bilateral leg 
swelling and dermatitis while in captivity had been 
established.  On contemporaneous examination, the veteran had 
an occasional miss of his heart-beat with a grade 3 systolic 
murmur over the entire cardiac area, representing a change 
from a previous EKG study; the current study revealed an 
inferior infarct of undetermined age.  Dr. Johnson opined 
that this was indicative of a silent heart attack, and heart 
attacks are the result of ischemic heart disease.  He thus 
concluded that the diagnosis of ischemic heart disease was 
proper in this case, with history of beriberi and swelling 
while a POW.  

At a June 1998 RO hearing, the veteran testified that he was 
forced to endure numerous hardships, deprivations, and 
mistreatment while he was a POW during World War II, 
including forced participation in long marches without food, 
drink, proper clothing, and without the benefit of use of 
proper sanitary facilities.  As a result of his POW 
experiences, he reportedly developed various chronic health 
problems, including recurrent skin disorders, heart disease, 
and PTB.  He indicated that he did not receive any medical 
attention during captivity despite the chronicity and 
multiplicity of symptoms which he then experienced, noting 
that he was hospitalized for 10 days immediately after his 
liberation, following which period of hospitalization he was 
released to active duty.

Service connection for ischemic heart disease and chronic 
skin disorder

A review of the record indicates that the veteran's claims of 
service connection for ischemic heart disease and chronic 
skin disorder are well grounded.  38 U.S.C.A. § 5107(a).  The 
VA, therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claims.  38 U.S.C.A. § 
5107(a); Murphy, 1 Vet. App. at 81-82.  In this regard, the 
Board notes that the relevant facts have been properly 
developed and all pertinent evidence has been associated with 
the veteran's claims folder.  Upon review of such material, 
the Board is satisfied that the veteran has been adequately 
assisted in the development of his claims.

Based on the evidence of record, as discussed above, the 
Board finds that service connection for ischemic heart 
disease is now warranted.  In particular, the veteran's 
former POW status during World War II has been clearly 
confirmed.  The severity of conditions relative to 
malnutrition has been extensively documented by competent 
evidence of record.  Although beriberi or ischemic heart 
disease was not diagnosed on numerous VA medical examinations 
before 1997, ischemic heart disease was clearly diagnosed by 
Dr. Johnson in December 1997, based on contemporaneous 
clinical findings and in consideration of his POW history.  
Under 38 C.F.R. § 3.309(c), if a veteran is a former POW and 
was interned for not less than 30 days, and if he develops 
ischemic heart disease (after experiencing localized edema 
during captivity) to a degree of at least 10 percent at any 
time after discharge or release from active service, service 
connection for that disability is established, unless service 
incurrence is rebutted by competent evidence.  38 C.F.R. 
§ 3.307(d) (1998).  Though a June 1989 questionnaire reflects 
that the veteran denied swelling of his legs during 
captivity, questionnaires before and after June 1989 reflect 
that the veteran did experience swelling of his legs during 
captivity.  Resolving all doubt in the veteran's favor, the 
entire evidence before the Board reflects that the veteran 
did experience swelling of his legs during captivity and the 
evidence does not tend to show that the current ischemic 
heart disease may have developed as a result of events other 
than those experienced while a POW.  Thus, service connection 
for that disability is believed to be in order.

The Board also finds that the evidence supports service 
connection for chronic skin disorder, including eczema.  
Although the presence of such disorders is not documented in 
the veteran's service records or for several years after his 
service separation, as indicated above, service connection 
may be allowed for a post-service initial diagnosis of a 
disease that is established as having been incurred in or 
aggravated by service.  38 C.F.R. § 3.303(d).  Moreover, 
38 C.F.R. § 3.102 provides that if a reasonable doubt arises 
regarding service origin of a disability, that doubt will be 
resolved in the veteran's favor; the "reasonable doubt" 
doctrine is also applicable even in the absence of official 
records, particularly if the basic incident allegedly arose 
under combat, or similarly strenuous conditions, and is 
consistent with the probable results of such hardships.  

In this case, the evidence clearly establishes that the 
veteran was a POW for several months during his World War II 
service.  On numerous occasions, he indicated that he was 
forced to endure various hardships during the period of his 
captivity including food deprivation, lack of sanitary 
facilities, and unavailability of medical treatment; he 
repeatedly described the nature and severity of his pertinent 
symptoms including those involving his skin.  Moreover, 
various skin disorders have been diagnosed and treated during 
VA outpatient treatment between January 1995 and December 
1997.  Most importantly, although Dr. Johnson suggested in 
February 1995 that the veteran's chronic skin disorder 
responded well to treatment, he nevertheless provided a clear 
medical diagnosis of eczema and opined that it was related to 
his POW experience.  Thus, resolving the benefit of the doubt 
in the veteran's favor, the Board believes that his eczema 
probably developed during his active wartime service.  
38 C.F.R. § 3.102.

Service connection for PTB

Based on the entire evidence of record, the Board finds that 
the veteran's claim of service connection for PTB is not well 
grounded.  In particular, although various pulmonary 
symptomatology was evident and treated after the veteran's 
separation from service, and minimal PTB (of undetermined 
activity) was diagnosed at the VAMMC in October 1991, the 
diagnosis of PTB was not confirmed during subsequent 
outpatient medical treatment or on medical examinations 
performed by Dr. Johnson, as discussed above. 

The veteran's own contention that his current PTB had its 
onset during World War II service has been considered.  
Although he is competent to testify with regard to his in-
service symptomatology, as he observed it, the only evidence 
of record before the Board providing a diagnosis of PTB and 
specifically linking it to service consists of his own 
contentions.  Such evidence is insufficient to well ground 
his claim because he is a lay person and is not competent to 
offer evidence requiring medical experience and specialized 
medical knowledge and skill.  Grottveit, 5 Vet. App. at 93; 
citing Espiritu, 2 Vet. App. 494.  Accordingly, he is not 
qualified to provide a medical diagnosis of PTB and to show 
the etiological link between service and/or his POW 
experiences and the claimed PTB.  Competent (medical) 
evidence providing a diagnosis of PTB or linking the claimed 
PTB to service has not been submitted or shown to be 
available.

The Board notes that application of 38 U.S.C.A. § 1154(b) to 
the veteran's claim does not make his claim well grounded 
because, as noted above, medical evidence of nexus between a 
current disability and service is required.  In Libertine, 9 
Vet. App. 521, it was held that certain disabilities are 
susceptible to observation by lay persons, thus warranting 
the grant of service connection under 38 U.S.C.A. § 1154(b) 
based on lay statements alone, but in other instances, 
medical evidence of nexus to service is still required.  Id. 
at 524.  In this case, the Board finds that while the veteran 
is capable of describing his in-service symptomatology as he 
then experienced it, he is not competent, as a lay person, to 
provide a medical diagnosis of PTB or to establish the 
required nexus between any in-service manifestations and the 
claimed PTB.  In the absence of a current medical diagnosis 
of a chronic disability, the claim must be denied as not well 
grounded.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(in the absence of proof of a present disability there can be 
no valid claim).

Although the veteran's claim has been considered and denied 
by the Board on a ground different from that of the RO, which 
denied the claim on the merits, he has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also finds that the RO has advised the veteran of 
the evidence necessary to establish a well-grounded claim, 
and he has not indicated the existence or availability of any 
medical evidence that has not already been obtained, or 
attempted to be obtained, to well ground his claim.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).



ORDER

Service connection for ischemic heart disease is granted.

Service connection for eczema is granted.

Service connection for PTB is denied.


REMAND

As noted previously above, the veteran's claim of service 
connection for residuals of wound to the right ankle was 
denied by Board decision in February 1991.  A Board decision 
is final, is not subject to review of the same factual basis, 
but may be reopened upon submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104(c) (West 1991).  

The veteran's claim of service connection for malaria was 
denied by July 1973 RO rating decision.  He was notified of 
that decision and his appeal rights but voiced no timely 
disagreement therewith.  Accordingly, that rating decision 
became final, is not subject to revision on the same factual 
basis, and may only be reopened on submission of new and 
material evidence.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. 
§ 19.153 (1973); see Evans v. Brown, 9 Vet. App. 273 (1996).  

For a number of years the governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that the new evidence presented, when 
viewed in the context of all the evidence, both old and new, 
would change the prior outcome.  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  In a recent decision by the U.S. Court 
of Appeals for the Federal Circuit, the Federal Circuit 
invalidated this standard on the grounds that it could impose 
a higher burden on a veteran than imposed by 38 C.F.R. 
§ 3.156.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In light of Hodge, the RO should readjudicate the veteran's 
application to reopen his claims of service connection for 
residuals of a right ankle injury and malaria according to 
the standard articulated in 38 C.F.R. § 3.156(a).

With regard to the claim of service connection for residuals 
of gunshot wound to the abdomen, manifested by scars, the 
veteran's service medical records do not reveal that he 
sustained any combat-related wounds or injuries, or gunshot 
wounds to the abdomen.  A history of in-service gunshot wound 
to the abdomen appears to have been indicated, initially, on 
VA medical examination in January 1984.  In recent medical 
reports, the presence of abdominal scars was indicated (see 
medical examination reports in January 1995 and July 1996).  
Nevertheless, the exact nature and etiology of any scars on 
the abdomen has not been addressed, specifically, during 
numerous VA examinations which the veteran underwent in the 
past.  The Board notes, however, that bullet wound scars to 
the right abdomen and buttock, secondary to war with the 
Japanese, was diagnosed by Dr. Johnson in February 1995.  
Consequently, the Board finds that additional development 
with regard to the nature and etiology of any current abdomen 
scars may prove helpful in the development of the veteran's 
claim.  

In view of the foregoing and to ensure full compliance with 
due process requirements, the matters of service connection 
for residuals of gunshot wound to the abdomen and whether new 
and material evidence has been submitted to reopen the claims 
of service connection for malaria and for residuals of 
injuries to the right ankle are REMANDED for the following 
action:

1.  The veteran should be afforded a VA 
examination by an appropriate physician 
to determine the presence or absence of 
any residuals of a gunshot wound to the 
abdomen.  The examination report should 
include a full and detailed description 
of all clinical findings.  In 
particular, the examiner's attention is 
directed to the veteran's claim of a 
wound to the abdomen during combat 
and/or his experience as a POW (see VA 
medical treatment records in January 
1995 and July 1996).  The examiner 
should comment on the pathology of 
scars, if any, found on examination.  
The veteran's claims folder should be 
made available to the examiner for 
review in conjunction with the 
examination.

2.  The RO should review the veteran's 
claim of service connection for 
residuals of a right ankle injury in 
light of the February 1991 Board 
decision denying that claim, and for 
malaria in light of the July 1973 RO 
rating decision, determining whether new 
and material evidence has been submitted 
to reopen the claims, in accordance with 
applicable law and regulations.  Hodge, 
155 F.3d 1356.  Any additional 
development of the evidence, deemed 
necessary, should be performed.

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

4.  If on readjudication the claims are 
again denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, 
which includes all pertinent law and 
regulations pertaining to finality, and 
they should be afforded a reasonable 
opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the Court within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).

- 13 -


